 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE P. OLIVIER,                               No. 1:19-cv-00131-DAD-SKO (HC)
12                        Petitioner,
13             v.                                       ORDER DENYING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AS
14    CALIFORNIA DEPARTMENT OF                          MOOT
      CORRECTIONS AND
15    REHABILITATION,
                                                        (Doc. 7)
16                        Respondent.
17

18            On February 7, 2019, Petitioner, Maurice P. Olivier, filed a motion to proceed in forma
19
     pauperis. Because the Court has already granted Petitioner leave to proceed in forma pauperis on
20
     January 30, 2019, the motion is DENIED as moot.
21

22   IT IS SO ORDERED.
23
     Dated:     February 8, 2019                                   /s/   Sheila K. Oberto           .
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
